DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-12, and 15-21 are allowed and now renumbered as 1-18.

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including 
determining a degree of association between any two of the plurality of semantically independent members based on a reproduction relationship of the plurality of semantically independent members in a natural text, and determining a theme corresponding to the association based on the degree of association between the any two semantically independent members, and then determining a mapping probability relationship between the plurality of semantic text data and the theme, wherein the reproduction relationship in the natural text is a degree of association of context reproduction in the original corpus data and/or in a natural text corpus library; selecting one of the plurality of semantically independent members corresponding to the association as a tag of the theme, and mapping the plurality of semantic text data to the tag based on the determined mapping probability relationship between the plurality of semantic text data and the theme to produce a determined mapping relationship between the plurality of semantic text data and the tag; and matching unmapped semantic text data with the tag based on the determined mapping relationship between the plurality of semantic text data and the tag as recited in independent claims 1 and 11.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164